Case 1:10-cv-06950-AT-RWL Document 760 Filed 06/11/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a x-
H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA and MARY
DE LUIS,

Plaintiffs, 10 Civ. 6950 (AT) (RWL)
V. 2

GOLDMAN SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,

Defendants.

 

anne x

DECLARATION OF MICHAEL BECKER

I, Michael Becker, hereby declare under penalty of perjury that the following
is true and correct:

Lb I am employed as a Vice President by Goldman Sachs Services LLC, an
affiliate of The Goldman Sachs Group, Inc. and Goldman Sachs & Co. LLC (“Goldman Sachs”
or the “Firm”). I provide this declaration to explain the process followed to identify recipients of
particular e-mails sent at various times over the past several years that described this lawsuit and
asked recipients to retain documents related to this lawsuit. This declaration is based on my
personal knowledge, and I would be competent to testify to the following facts if called upon to
do so.

a I am currently a senior member of the Directory Services Engineering
team within the Firm’s Technology Division, with primary responsibility over Directory Data
Management, Identity Management and Directory Services. From approximately June 1999 to
June 2012, I worked as a software developer for the Archon Group, which was a subsidiary of

Goldman Sachs during that period of time. My final position at the Archon Group was Senior
Case 1:10-cv-06950-AT-RWL Document 760 Filed 06/11/19 Page 2 of 6

Manager. In approximately July 2012, the Archon Group was incorporated into Goldman Sachs
and I became a Vice President of the Firm.

a I graduated from Embry-Riddle Aeronautical University in 1998 with a
Bachelor of Science in Aviation Computer Science. I have been a professional computer
programmer ever since, so [now have more than 20 years of programming experience. After
graduation, I worked from 1998 through 1999 as a technical staff member for Rockwell Collins
in Richardson, Texas. I joined the Archon Group after working for Rockwell Collins.

4. Within Goldman Sachs, my organization is a subset of the Security
Platform Engineering department, which is responsible for, among other things, the Firm’s
identity and user platforms. We are responsible for the Firm’s global Corporate Directory,
Active Directory, and several other databases that are used to identify employees and to store
data associated with the Firm’s employees at any given point in time.

5. Corporate Directory is the main repository used to identify employees of
the Firm. I am familiar with Corporate Directory and the data that is maintained in that system.
Corporate Directory is employed and relied on in the normal course of business to maintain a full
list of individuals employed by the Firm at any given time.

6. Corporate Directory stores certain information about each employee,
including the employee identification number (“EIN”) assigned to each employee. EINs are
unique identifiers assigned to each employee. EINs are not re-used by the Firm after an
individual’s employment ends. Corporate Directory also includes email address information, but
it is not the main repository for email accounts at the Firm.

7. The data in Corporate Directory is updated on a daily basis to reflect

current information drawn from several other data sources maintained by the Firm. The Firm

7
Case 1:10-cv-06950-AT-RWL Document 760 Filed 06/11/19 Page 3 of 6

uses automated computer processes to synchronize data from the Firm’s key identification
databases and to validate that this data are published to Corporate Directory. Active Directory,
which my team is also responsible for overseeing, is one of the data sources that provides
information stored in Corporate Directory.

8. Active Directory is a Microsoft product. Active Directory is the main
repository for e-mail accounts at the Firm. I am familiar with Active Directory and the data
maintained in that system. Active Directory is employed and relied on in the normal course of
business to maintain a full list of active email addresses at the Firm at any given time and the
user accounts associated with the email addresses.

9. With limited exceptions, an employee has one Firm e-mail user account,
and therefore one Active Directory profile. Certain Technology Division employees may have
more than one e-mail account and, as a result, more than one profile within Active Directory, but
this would be the case only rarely for an employee outside the Technology Division. The email
address and user account data in Active Directory is updated on a daily basis to reflect who is
currently employed by the Firm. Active Directory contains all email addresses associated with
each employee account. For example, my account in Active Directory may include the email
address michael.becker@gs.com and the email address Michael.Becker @ny.email.gs.com.

10. Unlike EINs, e-mail addresses are not unique identifiers. Email addresses
may be re-used after an individual’s employment ends and another individual with the same or a
similar name joins the Firm. For example, my EIN will not be assigned to any other employee if
I leave the Firm, but the e-mail addresses that are currently assigned to me could be reassigned if

a new employee named Michael Becker joins Goldman Sachs after my departure from the Firm.
Case 1:10-cv-06950-AT-RWL Document 760 Filed 06/11/19 Page 4 of 6

11. During the normal course of business, automated computer programs take
a daily extract of certain data in Corporate Directory, Active Directory, and other key employee
identity databases at approximately midnight Eastern Standard Time and store the extracts in a
data warehouse. These daily extracts are stored in two data warehouses, one for data from 2010
through 2013, which is based an a Microsoft SQL server database, and one for data from 2014
through 2018, which is based on an IBM DB2 database. Pursuant to the Firm’s practice, these
daily extracts are preserved and are not overwritten.

12. Each night, automated computer programs generate reports based on these
daily extracts and send an automated email to the Client Services team. The following day,
employees in the Client Services team review these reports to identify any discrepancies across
the data and to verify that changes made in each database on the previous day are reflected
consistently and accurately in the other databases, including Active Directory and Corporate
Directory. For example, if the extract for Corporate Directory notes that an employee is no
longer active within the firm, this will be compared to the database that maintains building
access rights to confirm that the employee's building access card was deactivated and to the
Active Directory extract to ensure that the employee’s email account was also deactivated. The
storage of daily extracts from the Firm’s identification databases and the resolution of any
conflicts between the extracts are part of the Firm’s logical security controls, which require that
only authorized individuals have access to the Firm’s physical locations and electronically stored
data.

13. In approximately December 2018, the Firm’s Legal Department sent me
an Excel spreadsheet generated by Joseph Yanagisawa, a colleague who works in the

Technology Division. I was informed that the spreadsheet listed all e-mail addresses that had

-4.
Case 1:10-cv-06950-AT-RWL Document 760 Filed 06/11/19 Page 5 of 6

received legal hold notices that were sent on eight specified dates and times. I was asked to
provide the EINs associated with each e-mail address on the date the legal hold notice was sent.

14.‘ The Firm does not have a single data set that associates EINs with all
possible e-mail addresses that an employee may have. However, Active Directory extracts can
be used to associate e-mail addresses associated with employees on a specific date with accounts
in the Corporate Directory extracts from the same date, and the Corporate Directory accounts do
include EINs. This means that I could search the daily extracts taken from Active Directory and
Corporate Directory to extract the EIN associated with a particular email address on a particular
date.

15. To do this, I developed, with limited assistance from a member of my
team, an automated computer program that: (1) extracted the e-mail addresses provided in the
Excel spreadsheet prepared by Mr. Yanagisawa; (2) searched the Corporate Directory extracts to
find a user profile associated with each e-mail address on the particular dates that each legal hold
notice was sent, and if the email address was found in Corporate Directory, the program could
then extract the EIN associated with the email address from Corporate Directory; (3) if the email
address was not found in Corporate Directory, the program then searched Active Directory for
the email address; (4) if the email address was found in Active Directory, the program then
searched the Corporate Directory extracts to find the Corporate Directory account associated
with the Active Directory account identified in step 3 on the same date and extracted the
corresponding EIN from the Corporate Directory account, and (5) all the resulting EINs were
then imported into the report from Mr. Yanagisawa. The resulting report is attached as

Exhibit 1.
Case 1:10-cv-06950-AT-RWL Document 760 Filed 06/11/19 Page 6 of 6

16. | Toconfirm the accuracy of the data imported into the report in Exhibit 1, I
first created a program to confirm that the format of the email addresses in the spreadsheet
provided from Mr. Yanagisawa would properly associate with the email addresses maintained in
Active Directory and Corporate Directory. The results of this program confirmed that the
addresses in Mr. Yanagisawa’s report were valid and are shown in column F of Exhibit 1
(“Address Valid”). I re-ran my program several times and manually reviewed the Active
Directory and Corporate Directory extracts to confirm whether email addresses that received a
hold notice were associated with EINs on the date the hold notices were received. Email
addresses that were not associated with an EIN on those dates are identified as “False” in column
H (“Identity Resolved”) of Exhibit 1.

17. This Exhibit does not reflect my or any other individual’s interpretation of
any data and did not require the exercise of judgment to compile, beyond the skills needed to
develop a computer program to extract the data. The computer program that I wrote was
designed simply to match an employee’s e-mail address to her EIN through an automated rather
than a manual process.

18. In the course of Goldman Sachs’s business, I routinely write database
queries or other computer code to extract information from Corporate Directory and Active
Directory accounts.

I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the
foregoing is true and correct.

Date: June iO 2019
Dallas, Texas

Pl i fo _
Michael Becker

 
